Citation Nr: 1214060	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  05-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to September 1992, with additional service in the Army Reserves, including periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before a VA Decision Review Officer (DRO) at a July 2005 hearing.  A transcript of the hearing is of record.

This case was brought before the Board in April 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. A low back disorder was not manifested in active service, and any current low back disorder is not otherwise etiologically related to the Veteran's active service.

2. A low back disorder was not incurred or aggravated during the performance of a period of ACDUTRA or INACDUTRA, and any current low back disorder is not otherwise etiologically to a period of ACDUTRA or INACDUTRA.





CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by a period of active service or ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in October 2004.  The RO's March 2004 and September 2009 notice letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess, 19 Vet. App. 473, which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  A March 2006 VCAA letter provided such notice.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Active service treatment records are associated with claims file.  The Board acknowledges some records related to the Veteran's service with the Army Reserves have not been located.  In this regard, the Board observes the Veteran reported having served a period of ACDUTRA with the 81st Regional Support Command (RSC).  A September 2009 Line of Duty request resulted in no records being found.  Furthermore, in May 2010, VA requested personnel and treatment records related to such service.  However, in a June 2010 response, the 81st RSC responded that there is no record of the Veteran having served with that unit.  VA then contacted the Veteran to inform him of the inability to obtain these records.  See September 2010 Report of Contact.  The Veteran informed VA that he has submitted all evidence in his possession and requested VA to proceed with adjudication of his appeal.  Id.

All available post-service Social Security Administration (SSA), private and VA treatment records and reports have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA examination in April 2011.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the April 2011 VA examination is adequate for the purpose of determining service connection, as it involved a review of the Veteran's pertinent medical history and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As a final note, the Board again observes the instant case was previously remanded in April 2010 for additional development.  Specifically, the Board ordered that records of the Veteran's periods of Reserves duty as well as SSA disability records should be obtained, and a VA medical opinion should be obtained.  As discussed above, SSA records have been obtained and associated with the claims file, and multiple attempts at obtaining the Veteran's Reserves records have proven futile.  Finally, the Veteran was provided a VA examination in April 2011, which the Board has found to be adequate for determining service connection.  As such, there has been substantial compliance with the Board's prior remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veteran asserts service connection for a lumbar spine disorder is warranted as directly related to his period of active service.  Alternately, he asserts service connection is warranted based on service in the Army Reserves.  For the sake of clarity, the Board will address the Veteran's theories of entitlement separately below.

Active Service

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

As noted above, the Veteran maintains that he currently suffers from a lumbar spine disability potentially as a direct result of his active service.  While the evidence reveals that the Veteran currently suffers from a chronic lumbar spine disorder, diagnosed as degenerative disc disease, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records pertaining to his period of active duty service indicate the Veteran sought treatment for back pain of approximately eight months duration.  It was noted the pain did not radiate into the legs below the knees, and the Veteran reported no history of back trauma.  No diagnosis of a chronic back disorder was rendered.  Furthermore, the Board notes the Veteran on several occasions subsequent to this treatment reported no history of recurrent back pain.  See, e.g., Reports of Medical History dated August 1985, June 1990.  Finally, a February 1992 Report of Medical Examination indicates a normal clinical examination of the spine and musculoskeletal system.  As such, the Board finds the Veteran did not suffer from a chronic lumbar spine disability in active service.

Furthermore, the Board notes there is no evidence, nor assertion by the Veteran, of a continuity of symptomatology since active service in the instant case.  In this regard, the record indicates the Veteran first began to suffer a chronic lumbar spine disability in approximately 1998, approximately six years following the Veteran's separation from active service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  In light of the six-year gap between the Veteran's discharge from active service and the first manifestation of symptoms related to a chronic lumbar spine disability, service connection based on a continuity of symptomatology is not warranted.  See 38 C.F.R. § 3.303(b).  

The Veteran was afforded a VA examination in April 2011, during which the examiner noted the Veteran's in-service complaints of back pain.  After reviewing the Veteran's service treatment records and claims folder, and examining the Veteran, the VA examiner stated that the Veteran's current lumbar spine disability is less likely as not related to active service, noting the one-time treatment of a back sprain and the lack of a chronic back condition until much later in 1998.

In sum, the Board finds that there is no evidence of a chronic lumbar spine disorder in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current degenerative disc disease of the lumbar spine and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim that his present back disorder is the result of in-service injury or illness, and the length of time between his separation from active service and first manifestation of symptomatology weighs against granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed that he suffers from a lumbar spine disability that may be a direct result of active service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., back pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder during the Veteran's period of active duty service from May 1979 to September 1992, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.



Army Reserves

Primarily, the Veteran asserts service connection is warranted based on his service with the Army Reserves.  In this regard, the Veteran asserts that he suffered a back injury after falling out of a truck during a period of ACDUTRA in February 2000.

The Veteran has an initial period of active duty service which qualifies him for status as a "Veteran" for the purposes of VA benefits; however, the current claim is based on a later period of active duty for training.  Thus, applicable statutory presumptions are different.  

The Board again notes that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which a veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which a veteran was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) ; 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c) (1).  

Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury (but not disease) incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24) , 106, 1110, 1131.  In order to establish aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, the claimant bears the burden of showing both: (1) that he experienced a permanent increase in disability during his period of ACDUTRA or INACDUTRA; and (2) that such permanent increase was beyond the natural progress of that disability.  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

Initially, the Board observes, and the Veteran concedes, that he suffered a preexisting back disability prior to the February 2000 period of ACDUTRA.  See, e.g., December 2011 statement ("I do not dispute that the onset of chronic back pain was in 1998").  In this regard, a January 2007 private examination notes the Veteran reported a history of lower back pain, beginning in 1998, which is "chronic and unremitting."  See also Western Health Care treatment records dated January 2000 to October 2001.  Therefore, the Board finds the Veteran suffered a preexisting chronic lumbar spine disability prior to his February 2000 period of ACDUTRA.

The Board again observes the Veteran asserts that he suffered from a back injury after falling from a truck in February 2000 during a period of service in the Army Reserves.  A February 2000 record from the Winn Army Community Hospital notes the Veteran complained of a one-week history of low back pain radiating to the left leg without history of back injury.  It was noted that he slipped when getting off a truck.  A diagnosis of low back pain was rendered.  However, the Board notes that Western Health Care treatment records dated April and July 2000, immediately following the Veteran's period of ACDUTRA, notes continued chronic low back pain without diagnosis of additional disability.  

Turning to the question of aggravation, the Board notes service connection may be warranted for any disease or injury aggravated while performing ACDUTRA.  However, the Board again notes that in order to establish aggravation of a preexisting condition during a period of ACDUTRA, the claimant bears the burden of showing both: (1) that he experienced a permanent increase in disability during his period of ACDUTRA or INACDUTRA; and (2) that such permanent increase was beyond the natural progress of that disability.  See Donnellan, 24 Vet. App. 167.

With respect to aggravation, the Board finds that the Veteran has not met the burden of proof.  The Veteran has produced no competent evidence or medical opinion showing his preexisting lumbar spine disorder permanently increased in severity during any period of ACDUTRA.  Furthermore, even while conceding the Veteran was treated for low back pain in February 2000, the Board notes there is no competent medical evidence to suggest this treatment indicates an increase in severity of his preexisting chronic low back pain.  In this regard, the Board again observes no disability other than low back pain was diagnosed either during the February 2000 treatment or immediately thereafter.

Finally, the Board observes the record contains conflicting opinions regarding whether the Veteran's degenerative disc disease of the lumbar spine is related to his period of ACDUTRA.  In this regard, the Veteran submitted a July 2006 statement from Dr. D.J. indicating the Veteran stated to him that his current low back pain is relative to an injury he sustained while getting out of a truck while on guard duty.  There is no indication Dr. D.J. considered or had access to, records related to the Veteran's documented preexisting low back pain prior to the February 2000 period of ACDUTRA.

The Veteran was provided a VA examination in April 2011.  Following an extensive review of the claims file, the VA physician noted that the Veteran's chronic low back pain began in 1998, prior to his period of ACDUTRA.  Furthermore, the VA examiner opined that it is less like the Veteran's lumbar spine disability is related to this period of ACDUTRA, as data shows the Veteran's back pain progressed from 1998 onward and became a chronic condition.  Further, the VA examiner noted that the Veteran had a very physical job following active service which led to several documented injuries and, therefore, this post-service employment is the most reasonable etiology of his current low back condition.

In deciding whether the Veteran's lumbar spine disability was aggravated during his period of ACDUTRA, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In the instant case, the Board finds the statement provided by Dr. D.J. is not probative enough to warrant entitlement to service connection.  In this regard, there is no rationale provided for this statement.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  Finally, the Board observes Dr. D.J. did not review the Veteran's claims folder.  While not in and of itself fatal to the medical opinion, see Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008), the Board observes it is significant in the instant case, as Dr. D. J. failed to discuss the Veteran's well-documented preexisting chronic low back pain.

In the alternative, the Board observes the VA examiner's negative opinion was rendered following an extensive review of the claims file, including private and service treatment records, and took into account all pertinent facts.  As such, the Board assigns significant probative weight to the April 2011 VA examination report.

In sum, the Board finds the preponderance of the evidence is against a finding that the Veteran's current lumbar spine disorder, diagnosed as degenerative disc disease, is in any way a result of disease or injury incurred or aggravated while performing ACDUTRA.  In this regard, while the Veteran did suffer low back pain in February 2000, the evidence is clear, and the Veteran has conceded, that he suffered a preexisting lumbar spine disorder.  Finally, the Veteran has not produced any competent medical evidence or opinion establishing that his preexisting lumbar spine disorder permanently increased in severity during a period of ACDUTRA, therefore not meeting his burden of proof established by Donnellan, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability based on service in the Army Reserves, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).




ORDER

Service connection for a lumbar spine disability is denied.




____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


